Citation Nr: 1138681	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine denied a rating in excess of 30 percent for the service-connected PTSD and denied service connection for GERD.

The Veteran testified before a decision review officer (DRO) at a hearing in April 2010.  A transcript of the hearing has been associated with the claims file.

The Board granted requests in May 2011 and September 2011 to allow additional time for the Veteran to submit additional evidence pertaining to his increased rating claim.  To date, no additional evidence has been received.  Accordingly, the Board has adjudicated the claim based on the evidence currently of record.

The issue of entitlement to service connection for GERD, to include as secondary to the service-connected PTSD, is addressed in the REMAND portion of the decision below and is being REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment with no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and chronic sleep impairment.  
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in January 2008 complied with VA's duty to notify the Veteran with regards to the claim of a rating in excess of 30 percent for PTSD.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date (with respect to his headache claim).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, other correspondence dated in September 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  [The timing defect of this correspondence was cured by the RO's subsequent readjudications of the Veteran's claim and issuance of the statement of the case in October 2008 and a supplemental statement of the case in November 2010.]  

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  The Board observes that the Veteran receives income from the Social Security Administration; however, the Veteran testified at the April 2010 hearing that such benefits were the result of his work history and not for disability purposes.  Accordingly, those records do not need to be obtained.  Additionally, the record shows that the Veteran receives current treatment from the Vet Center in Detroit, Michigan.  The RO made two requests for records, in April 2010 and July 2010.  However, in response to the RO's requests, the Vet Center merely submitted a letter in July 2010 indicating that the Veteran received treatment; the actual treatment records were not submitted.  The Board finds that VA has discharged its duty to obtain the Vet Center records, as the RO made two attempts to obtain those records; the Veteran was informed of what was obtained in a November 2010 supplemental statement of the case; and the January 2008 notice letter notified the Veteran that it was ultimately his responsibility to make sure that all requested records from non-Federal departments or agencies was received.  Accordingly, VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in January 2008 and June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with PTSD.  This service-connected disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9433 (2011).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent evaluation is warranted if the evidence establishes that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.
Here, the Veteran was afforded a VA examination in January 2008.  The Veteran remained married to his wife of 37 years and remained retired.  At the examination, the Veteran was casually dressed and neatly groomed.  He was cooperative and responsive to the examiner's questions.  He was alert and oriented; speech was normal in rate, flow, and intensity; thought processes were logical; critical judgment was intact; insight was fair; and his memory was grossly unimpaired.  He was neither thought disordered nor delusion, and he denied auditory and visual hallucinations.  His mood was bland and affect was constricted.  The Veteran denied present suicidal or homicidal ideation.  He reported episodes of tearfulness.  He was unable to sleep more than three hours at a time, frequently only two, without awakening.  The Veteran preferred to avoid the company of others and given to irritability and a short temper, spent most of his time at home.  He was a regular church gore and maintained contact with family.  His GAF score was 55.  The examiner opined that his present symptom level was moderate.  The examiner further opined that impairment in social and occupational functioning due to psychiatric symptoms was similarly moderate, as reflected by the GAF score of 55.

The Veteran was afforded a second VA examination in June 2010.  The Veteran was still married.  He reported that he had four step-children and that his family kept him busy.  He kept in touch with his step-children on a regular basis.  The relationship with his wife was reported to be good.  The Veteran went to church and enjoyed gospel singing.  His liked to spend time fishing, including taking his great grandson fishing.  He also liked to attend his great grand children's sports activities.  The Veteran also enjoyed reading the Bible, praying, and helping his church folks with whatever he could do for them.  He also liked to work in his yard.  The Veteran reported that he liked to keep himself busy during the day, but that he liked to keep to himself at night.  Examination revealed that the Veteran was clean and neatly groomed.  Speech was unremarkable; attitude was cooperative; affect was appropriate; mood was anxious; attention was intact; he was oriented to person, time, and place; thought process and thought content was unremarkable; there were no delusions; outcome of behavior was understood; and the Veteran had insight.  The Veteran reported an erratic sleep pattern.  He had no hallucinations; no inappropriate behavior; interpreted proverbs appropriately; no obsessive/ritualistic behavior; no panic attacks; no homicidal or suicidal thoughts; good impulse control; no episodes of violence; the ability to maintain minimum personal hygiene; and no problem with activities of daily living.  Remote, recent, and immediate memory were all normal.  The examiner opined that the intensity of the Veteran's symptoms was moderate-mild.  His GAF score was 65.  With regards to the effects of the Veteran's PTSD on occupational and social functioning, the examiner opined that there was no total occupational and social impairment; no reduced reliability and productivity; no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks; and no symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

According to VA treatment records dated through February 2009, the Veteran does not have symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  His GAF scores were reported to be 55 and 60.  His documented symptoms included anxiety and chronic sleep impairment.

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this appeal.  The evidence does not show occupational and social impairment with reduced reliability and productivity, which is required for the next higher rating of 50 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and chronic sleep impairment.  

The Board acknowledges the Veteran's contention that his PTSD has worsened and that he is entitled to rating in excess of 30 percent.  However, the Veteran's contentions do not indicate that his symptomatology equates to occupational and social impairment with reduced reliability and productivity.  None of the pertinent medical records pertaining to the Veteran's mental health treatment show that he meets the criteria for a rating in excess of 30 percent.  

The Board notes that the reported GAF scores of 55 and 60 are indicative of moderate symptoms, which is consistent with a 30 percent rating.  The Board also notes that the reported GAF score of 65 at the last VA examination is indicative of some mild symptoms.  The Board further notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's PTSD symptoms reported and/or shown are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and chronic sleep impairment; i.e. the level of impairment contemplated in the currently assigned 30 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 30 percent at any time during the current appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 50 percent for this service-connected disability at any time during the current appeal.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321.  The current evidence of record does not demonstrate that PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's PTSD has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD.  The Veteran's outpatient treatment records and VA examinations show that he is retired; he has not indicated that his PTSD caused him to retire.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

Regrettably, a remand is necessary for further development for the Veteran's claim of service connection for GERD.  The Veteran's STRs show complaints of epigastric distress in August 1967 to September 1967; he was diagnosed with psychophysiological gastrointestinal reaction and constipation with etiology undetermined.  The Veteran was afforded a VA examination in June 2010; however, his claims file was not provided to the examiner.  The examiner was requested to opine whether the Veteran's in-service problems caused his current digestive conditions.  The examiner observed that he could not give an opinion as to whether the Veteran's GERD was related to his military service without verifying the service treatment records.  In addition, he did not render an opinion as to the relationship, if any, between the Veteran's GERD and the service-connected PTSD.  

As the Veteran's STRs clearly show gastrointestinal trouble; the RO requested an opinion as to whether the Veteran's current digestive conditions were related to his in-service problems; and the examiner was unable to provide an opinion because the Veteran's claims folder was not provided, the Board finds that the examination is therefore inadequate.  A remand is necessary to obtain the requested medical opinion.  See Barr at 312; see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2010 esophagus and hiatal hernia examiner.  (If that examiner is unavailable, obtain the opinion from a medical professional with appropriate expertise).  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  

The examiner should review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's GERD had its clinical onset in service or is otherwise related to active duty (including the in-service digestive complaints).  

If the Veteran's GERD is found not to have originated in, or to be otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD.  [If the Veteran's GERD is found to have been aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be provided for all opinions expressed.  

2.  Ensure that the examination report complies with this Remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the issue of entitlement to service connection for GERD.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


